Exhibit 10.1

SIXTH AMENDED AND RESTATED INVESTMENT ADVISORY aGREEMENT

by and BETWEEN

Garrison capital Inc.

AND

garrison capital advisers LLC

This Sixth Amended and Restated Investment Advisory Agreement (this “Agreement”)
by and between GARRISON CAPITAL INC., a Delaware corporation (the
“Corporation”), and GARRISON CAPITAL ADVISERS LLC, a Delaware limited liability
company (the “Adviser”), is made the 6th day of May 2019 and effective as of the
1st day of January 2019.

WHEREAS, the Corporation operates as a closed-end, non-diversified management
investment company;

WHEREAS, the Corporation has elected to be treated as a business development
company under the Investment Company Act of 1940, as amended (the “Investment
Company Act”);

WHEREAS, the Adviser is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Investment Advisers Act”);

WHEREAS, the Corporation and the Adviser are party to that certain fifth amended
and restated investment advisory agreement dated August 14, 2018 by and between
the Corporation and the Adviser (the “Prior Agreement”); and

WHEREAS, the Corporation and the Adviser desire to amend and restate the Prior
Agreement to set forth the terms and conditions for the continued provision by
the Adviser of investment advisory services to the Corporation and to modify the
Incentive Fee (as defined below).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1.Duties of the Adviser.

(a)The Corporation hereby employs the Adviser to act as the investment adviser
to the Corporation and to manage the investment and reinvestment of the assets
of the Corporation, subject to the supervision of the board of directors of the
Corporation (the “Board of Directors”), for the period and upon the terms herein
set forth, (i) in accordance with the investment objective, policies and
restrictions that are set forth in the Corporation’s filings with the Securities
and Exchange Commission, as the same may be amended from time to time, (ii) in
accordance with

 



--------------------------------------------------------------------------------

 

the Investment Company Act, the Investment Advisers Act and all other applicable
federal and state law and (iii) in accordance with the Corporation’s certificate
of incorporation and bylaws, each as amended or restated from time to time.

Without limiting the generality of the foregoing, the Adviser shall, during the
term and subject to the provisions of this Agreement, (i) determine the
composition of the portfolio of the Corporation, the nature and timing of the
changes therein and the manner of implementing such changes; (ii) identify,
evaluate and negotiate the structure of the investments made by the Corporation
(including performing due diligence on prospective portfolio companies);
(iii) execute, close, service and monitor the Corporation’s investments; (iv)
determine the securities and other assets that the Corporation will purchase,
retain or sell; and (v) provide the Corporation with such other investment
advisory, research and related services as the Corporation may, from time to
time, reasonably require for the investment of its funds. The Adviser shall have
the power and authority on behalf of the Corporation to effectuate its
investment decisions for the Corporation, including the execution and delivery
of all documents relating to the Corporation’s investments and the placing of
orders for other purchase or sale transactions on behalf of the Corporation.

In the event that the Corporation determines to acquire debt financing or to
refinance existing debt financing, the Adviser shall arrange for such financing
on the Corporation’s behalf, subject to the oversight and approval of the Board
of Directors.

If it is necessary or convenient for the Adviser to make investments on behalf
of the Corporation through a subsidiary or special purpose vehicle or to
otherwise form such subsidiary or special purpose vehicle, the Adviser shall
have authority to create or arrange for the creation of such subsidiary or
special purpose vehicle and to make such investments through such subsidiary or
special purpose vehicle in accordance with the Investment Company Act.

(b)The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the amounts of compensation provided
herein.

(c)Subject to the requirements of the Investment Company Act, the Adviser is
hereby authorized, but not required, to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Corporation’s investment objective and policies, and work, along
with the Adviser, in structuring, negotiating, arranging or effecting the
acquisition or disposition of such investments and monitoring investments on
behalf of the Corporation, subject in all cases to the oversight of the Adviser
and the Corporation. The Adviser, and not the Corporation, shall be responsible
for any compensation payable to any Sub-Adviser. Any sub-advisory agreement
entered into by the Adviser shall be in accordance with the requirements of the
Investment Company Act, the Investment Advisers Act and other applicable federal
and state law.

2

 



--------------------------------------------------------------------------------

 

(d)For all purposes herein provided, the Adviser shall be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Corporation in any way or
otherwise be deemed an agent of the Corporation.

(e)The Adviser shall keep and preserve, in the manner and for the period that
would be applicable to investment companies registered under the Investment
Company Act, any books and records relevant to the provision of its investment
advisory services to the Corporation, shall specifically maintain all books and
records with respect to the Corporation’s portfolio transactions and shall
render to the Board of Directors such periodic and special reports as the Board
of Directors may reasonably request. The Adviser agrees that all records that it
maintains for the Corporation are the property of the Corporation and shall
surrender promptly to the Corporation any such records upon the Corporation’s
request, provided that the Adviser may retain a copy of such records.

2.Corporation’s Responsibilities and Expenses Payable by the Corporation.  All
investment professionals of the Adviser and their respective staffs, when and to
the extent engaged in providing investment advisory and management services
hereunder, and the compensation and routine overhead expenses of such personnel
allocable to such services, shall be provided and paid for by the Adviser and
not by the Corporation.

The Corporation shall bear all other costs and expenses of its operations and
transactions, including those relating to: (a) organization; (b) calculating the
Corporation’s net asset value (including the cost and expenses of any
independent valuation firm); (c) fees and expenses, including travel expenses,
incurred by the Adviser or payable to third parties in performing due diligence
on prospective portfolio companies, monitoring the Corporation’s investments
and, if necessary, enforcing the Corporation’s rights; (d) interest payable on
debt, if any, incurred to finance the Corporation’s investments; (e) costs of
offerings of the Corporation’s common stock and other securities; (f) the Base
Management Fee (as defined below) and any Incentive Fee (as defined below); (g)
distributions on the Corporation’s common stock; (h) administration fees payable
to the Garrison Capital Administrator LLC (the “Administrator”) under the
administration agreement dated as of October 9, 2012 (as amended from time to
time, the “Administration Agreement”); (i) transfer agent and custody fees and
expenses; (j) the allocated costs incurred by the Administrator in providing
managerial assistance to those portfolio companies that request it; (k) amounts
payable to third parties relating to, or associated with, evaluating, making and
disposing of investments; (l) brokerage fees and commissions; (m) registration
fees; (n) listing fees; (o) taxes; (p) independent director fees and expenses;
(q) costs associated with the Corporation’s reporting and compliance obligations
under the Investment Company Act and applicable U.S. federal and state
securities laws; (r) the costs of any reports, proxy statements or other notices
to the Corporation’s stockholders, including printing costs; (s) costs of
holding stockholder meetings; (t) the Corporation’s fidelity bond; (u) directors
and officers/errors and omissions liability insurance, and any other insurance
premiums; (v) litigation, indemnification and other non-recurring or
extraordinary expenses; (w) direct costs and expenses of administration and
operation, including audit and legal costs; (x) fees and expenses associated
with marketing efforts; (y) dues, fees and charges of any trade association of
which the

3

 



--------------------------------------------------------------------------------

 

Corporation is a member; and (z) all other expenses reasonably incurred by the
Corporation or the Administrator in connection with administering the
Corporation’s business, such as the allocable portion of overhead under the
Administration Agreement, including rent and the Corporation’s allocable portion
of the costs and expenses of its chief compliance officer, chief financial
officer and their respective staffs.  

3.Compensation of the Adviser. The Corporation agrees to pay, and the Adviser
agrees to accept, as compensation for the investment advisory and management
services provided by the Adviser hereunder, a fee consisting of two
components:  a base management fee (the “Base Management Fee”) and an incentive
fee (the “Incentive Fee”), each as hereinafter set forth. The Corporation shall
make any payments due hereunder to the Adviser or to the Adviser’s designee as
the Adviser may otherwise direct. To the extent permitted by applicable law, the
Adviser may elect, or adopt a deferred compensation plan pursuant to which it
may elect to defer all or a portion of its fees hereunder for a specified period
of time.  

(a)The Base Management Fee shall be calculated at an annual rate equal to 1.50%
of the average value of gross assets of the Corporation, excluding cash and cash
equivalents but including assets purchased with borrowed funds, at the end of
the two most recently completed calendar quarters; provided, however, the Base
Management Fee shall be calculated at an annual rate of 1.00% of the average
value of the Corporation’s gross assets, excluding cash or cash equivalents but
including assets purchased with borrowed funds, that exceeds the product of
(i) 200% and (ii) the Corporation’s average net assets at the end of each of the
two most recently completed calendar quarters. For the avoidance of doubt, the
200% shall be calculated in accordance with the Investment Company Act and shall
give effect to the Company’s exemptive relief with respect to small business
investment company debentures.  For services rendered under this Agreement, the
Base Management Fee shall be payable quarterly in arrears. Such amount shall be
appropriately adjusted (based on the actual number of days elapsed relative to
the total number of days in such calendar quarter) for any share issuances or
repurchases during a calendar quarter.  The Base Management Fee for any partial
month or quarter shall be appropriately pro-rated (based on the number of days
actually elapsed at the end of such partial month or quarter relative to the
total number of days in such month or quarter).  For purposes of this Agreement,
cash equivalents shall mean U.S. government securities and commercial paper
instruments maturing within 270 days of the date of purchase of such instrument
by the Corporation.  Notwithstanding anything herein to the contrary, to the
extent that the Adviser or an affiliate of the Adviser provides investment
advisory, collateral management or other similar services to a subsidiary of the
Corporation, the Base Management Fee shall be reduced by an amount equal to the
product of (a) the total fees paid to the Adviser by such subsidiary for such
services and (b) the percentage of such subsidiary’s total equity that is owned,
directly or indirectly, by the Corporation.

(b)The Incentive Fee, which is subject to the Incentive Fee Cap and Deferral
Mechanism (as defined under Section 3(c) below), shall consist of two parts, as
follows:

 

(i)

One part will be calculated and payable quarterly in arrears based on the
Pre-Incentive Fee Net Investment Income for the immediately preceding calendar

4

 



--------------------------------------------------------------------------------

 

 

quarter, subject to the Incentive Fee Cap and Deferral Mechanism. For this
purpose, Pre-Incentive Fee Net Investment Income means interest income,
distribution income and any other income (including any other fees (other than
fees for providing managerial assistance), such as commitment, origination,
structuring, diligence and consulting fees or other fees that the Corporation
receives from portfolio companies) accrued during the calendar quarter, minus
the Corporation’s operating expenses for the quarter (including the Base
Management Fee, expenses payable under the Administration Agreement and any
interest expense and dividends paid on any issued and outstanding preferred
stock, but excluding the Incentive Fee). Pre-Incentive Fee Net Investment Income
includes, in the case of investments with a deferred interest feature (such as
original issue discount, debt instruments payment-in-kind interest and zero
coupon securities), accrued income that the Corporation has not yet received in
cash.  Pre-Incentive Fee Net Investment Income does not include any realized
capital gains, realized capital losses or unrealized capital appreciation or
depreciation.

Pre-Incentive Fee Net Investment Income, expressed as a rate of return on the
value of the Corporation’s net assets at the end of the immediately preceding
calendar quarter, will be compared to a “hurdle rate” of 1.75% per quarter. The
Corporation will pay the Adviser an Incentive Fee with respect to the
Corporation’s Pre-Incentive Fee Net Investment Income in each calendar quarter
as follows; (1) no Incentive Fee in any calendar quarter in which the
Corporation’s Pre-Incentive Fee Net Investment Income does not exceed the hurdle
rate; (2) 50% of the Corporation’s Pre-Incentive Fee Net Investment Income with
respect to that portion of such Pre-Incentive Fee Net Investment Income, if any,
that exceeds the hurdle rate but is less than 2.9167% in any calendar quarter;
and (3) 20% of the amount of the Corporation’s Pre-Incentive Fee Net Investment
Income, if any, that exceeds 2.9167% in any calendar quarter.

The portion of such Incentive Fee that is attributable to deferred interest
(such as payment-in-kind interest or original issue discount) will be paid to
the Adviser, together with any other interest accrued on the loan from the date
of deferral to the date of payment, only if and to the extent the Corporation
actually receives such interest in cash, and any accrual thereof will be
reversed if and to the extent such interest is reversed in connection with any
write-off or similar treatment of the investment giving rise to any deferred
interest accrual.

These calculations will be appropriately pro rated for any period of less than
three months and adjusted for any share issuances or repurchases during the
current quarter.

 

(ii)

The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below) and will equal 20.0% of the
Corporation’s cumulative aggregate realized capital gains from April 1, 2013

5

 



--------------------------------------------------------------------------------

 

 

through the end of that calendar year, computed net of the Corporation’s
aggregate cumulative realized capital losses and the Corporation’s aggregate
cumulative unrealized capital depreciation through the end of such year, less
the aggregate amount of any previously paid Capital Gains Fees and subject to
the Incentive Fee Cap and Deferral Mechanism.  In the event that this Agreement
shall terminate as of a date that is not a calendar year end, the termination
date shall be treated as though it were a calendar year end for purposes of
calculating and paying a Capital Gains Fee.  

The Corporation shall accrue the Capital Gains Fee if, on a cumulative basis,
the sum of net realized gains/(losses) plus net unrealized appreciation/
(depreciation) is positive.  The Capital Gains Fee excludes any portion of
realized gains/(losses) that are associated with the reversal of any portion of
unrealized appreciation/depreciation attributable to periods prior to April 1,
2013.

(c)No Incentive Fee shall be paid to the Adviser for any fiscal quarter if,
after such payment, the cumulative incentive fees paid to the Adviser for the
period that includes the such quarter and the 11 full preceding fiscal quarters
(the “Incentive Fee Look-back Period”) would exceed 20.0% of the Corporation’s
Cumulative Pre-Incentive Fee Net Return (as defined below) during the Incentive
Fee Look-back Period.  Each quarterly Incentive Fee is subject to a cap (the
“Incentive Fee Cap”) and a deferral mechanism through which the Adviser may
recoup a portion of such deferred incentive fees (collectively, the “Incentive
Fee Cap and Deferral Mechanism”).  For the avoidance of doubt, the initial
Incentive Fee Look-back Period commenced on April 1, 2013.  The “Incentive Fee
Cap” is equal to (a) 20.0% of Cumulative Pre-Incentive Fee Net Return during the
Incentive Fee Look-back Period less (b) cumulative incentive fees of any kind
paid to the Adviser during the Incentive Fee Look-back Period.  To the extent
the Incentive Fee Cap is zero or a negative value in any quarter, the
Corporation shall pay no Incentive Fee to the Adviser in that quarter.  To the
extent that the payment of Incentive Fees is limited by the Incentive Fee Cap,
the payment of such fees shall be deferred and paid in subsequent quarters up to
three years after their date of deferment, subject to applicable limitations
included herein; provided, the Adviser shall have no ability to recoup deferred
Incentive Fees in an amount in excess of the sum of cumulative realized capital
gains, cumulative realized capital losses, cumulative unrealized capital
depreciation and cumulative unrealized capital appreciation during the
applicable Incentive Fee Look-back Period.  The Corporation shall only pay
Incentive Fees to the extent allowed by the Incentive Fee Cap and Deferral
Mechanism.  “Cumulative Pre-Incentive Fee Net Return” during any Incentive Fee
Look-back Period means the sum of (a) Pre-Incentive Fee Net Investment Income
for each quarter during the Incentive Fee Look-back Period and (b) the sum of
cumulative realized capital gains, cumulative realized capital losses,
cumulative unrealized capital depreciation and cumulative unrealized capital
appreciation during the applicable Incentive Fee Look-back Period.

4.Covenants of the Adviser.  The Adviser hereby covenants that it is registered
as an investment adviser under the Investment Advisers Act. The Adviser hereby
agrees that its activities

6

 



--------------------------------------------------------------------------------

 

shall at all times be in compliance in all material respects with all applicable
federal and state laws governing its operations and investments.

5.Excess Brokerage Commissions. The Adviser is hereby authorized, to the fullest
extent now or hereafter permitted by law, to cause the Corporation to pay a
member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting such transaction if the Adviser determines, in good faith and
taking into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that the amount of such commission is reasonable in
relation to the value of the brokerage and/or research services provided by such
member, broker or dealer, viewed in terms of either that particular transaction
or its overall responsibilities with respect to the Corporation’s portfolio, and
constitutes the best net result for the Corporation.

6.Proxy Voting. The Adviser shall be responsible for voting any proxies
solicited by an issuer of securities held by the Corporation in the best
interest of the Corporation and in accordance with the Adviser’s proxy voting
policies and procedures, as any such proxy voting policies and procedures may be
amended from time to time.  The Corporation has been provided with a copy of the
Adviser’s proxy voting policies and procedures and has been informed as to how
it can obtain further information from the Adviser regarding proxy voting
activities undertaken on behalf of the Corporation.  The Adviser shall be
responsible for reporting the Corporation’s proxy voting activities, as
required, through periodic filings on Form N-PX.

7.Limitations on the Employment of the Adviser. The services of the Adviser to
the Corporation are not, and shall not be, exclusive.  The Adviser may engage in
any other business or render similar or different services to others including,
without limitation, the direct or indirect sponsorship or management of other
investment based accounts or commingled pools of capital, however structured,
having investment objectives similar to those of the Corporation; provided that
its services to the Corporation hereunder are not impaired thereby.  Nothing in
this Agreement shall limit or restrict the right of any manager, partner,
officer or employee of the Adviser to engage in any other business or to devote
his or her time and attention in part to any other business, whether of a
similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the portfolio companies of the
Corporation, subject at all times to applicable law).  So long as this Agreement
or any extension, renewal or amendment hereof remains in effect, the Adviser
shall be the only investment adviser for the Corporation, subject to the
Adviser’s right to enter into sub-advisory agreements.  The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Corporation are or may become interested in the Adviser and its
affiliates, as directors, officers, employees, partners, stockholders, members,
managers or otherwise, and that the Adviser and directors, officers, employees,
partners, stockholders, members and managers of

7

 



--------------------------------------------------------------------------------

 

the Adviser and its affiliates are or may become similarly interested in the
Corporation as stockholders or otherwise.

Subject to any restrictions prescribed by law, by the provisions of the Code of
Ethics of the Corporation and the Adviser and by the Adviser’s Allocation
Policy, the Adviser and its members, officers, employees and agents shall be
free from time to time to acquire, possess, manage and dispose of securities or
other investment assets for their own accounts, for the accounts of their family
members, for the account of any entity in which they have a beneficial interest
or for the accounts of others for whom they may provide investment advisory,
brokerage or other services (collectively, “Managed Accounts”), in transactions
that may or may not correspond with transactions effected or positions held by
the Corporation or to give advice and take action with respect to Managed
Accounts that differs from advice given to, or action taken on behalf of, the
Corporation; provided that the Adviser allocates investment opportunities to the
Corporation, over a period of time on a fair and equitable basis compared to
investment opportunities extended to other Managed Accounts.  The Adviser is
not, and shall not be, obligated to initiate the purchase or sale for the
Corporation of any security that the Adviser and its members, officers,
employees or agents may purchase or sell for its or their own accounts or for
the account of any other client if, in the opinion of the Adviser, such
transaction or investment appears unsuitable or undesirable for the
Corporation.  Moreover, it is understood that when the Adviser determines that
it would be appropriate for the Corporation and one or more Managed Accounts to
participate in the same investment opportunity, the Adviser shall seek to
execute orders for the Corporation and for such Managed Account(s) on a basis
that the Adviser considers to be fair and equitable over time.  In such
situations, the Adviser may (but is not required to) place orders for the
Corporation and each Managed Account simultaneously or on an aggregated
basis.  If all such orders are not filled at the same price, the Adviser may
cause the Corporation and each Managed Account to pay or receive the average of
the prices at which the orders were filled for the Corporation and all relevant
Managed Accounts on each applicable day.  If all such orders cannot be fully
executed under prevailing market conditions, the Adviser may allocate the
investment opportunities among participating accounts in a manner that the
Adviser considers equitable, taking into account, among other things, the size
of each account, the size of the order placed for each account and any other
factors that the Adviser deems relevant.  

8.Responsibility of Dual Directors, Officers and/or Employees. If any person who
is a manager, member, partner, officer or employee of the Adviser or the
Administrator is or becomes a director, officer and/or employee of the
Corporation and acts as such in any business of the Corporation, then such
manager, member, partner, officer and/or employee of the Adviser or the
Administrator shall be deemed to be acting in such capacity solely for the
Corporation and not as a manager, member, partner, officer and/or employee of
the Adviser or the Administrator or under the control or direction of the
Adviser or the Administrator, even if paid by the Adviser or the Administrator.

9.Limitation of Liability of the Adviser; Indemnification. The Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including its
managing member and the Administrator)

8

 



--------------------------------------------------------------------------------

 

shall not be liable to the Corporation for any action taken or omitted to be
taken by the Adviser in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as an investment adviser of the
Corporation, except to the extent specified in Section 36(b) of the Investment
Company Act concerning loss resulting from a breach of fiduciary duty (as the
same is finally determined by judicial proceedings) with respect to the receipt
of compensation for services, and the Corporation shall indemnify, defend and
protect the Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, including without limitation its managing member and the Administrator,
each of whom shall be deemed a third party beneficiary hereof) (collectively,
the “Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Adviser’s duties or obligations under this Agreement
or otherwise as an investment adviser of the Corporation. Notwithstanding the
preceding sentence of this Section 9 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any liability to the Corporation or its security holders to which the
Indemnified Parties would otherwise be subject by reason of willful misfeasance,
bad faith or gross negligence in the performance of the Adviser’s duties or by
reason of the reckless disregard of the Adviser’s duties and obligations under
this Agreement (as the same shall be determined in accordance with the
Investment Company Act and any interpretations or guidance by the Securities and
Exchange Commission or its staff thereunder).

10.Effectiveness, Duration and Termination of Agreement. This Agreement shall
become effective as of the first date above written. This Agreement shall
continue automatically for successive annual periods, provided that such
continuance is specifically approved at least annually by (a) the vote of the
Corporation’s Board of Directors, or by the vote of a majority of the
outstanding voting securities of the Corporation and (b) the vote of a majority
of the Corporation’s Directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act.

This Agreement may be terminated at any time, without the payment of any
penalty, upon not less than 60 days’ written notice, by the vote of a majority
of the outstanding voting securities of the Corporation, or by the vote of the
Corporation’s Directors or by the Adviser.

This Agreement shall automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the Investment
Company Act). The provisions of Section 9 of this Agreement shall remain in full
force and effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as aforesaid, the Adviser shall be
entitled to any amounts owed under Section 3 through the date of termination or
expiration and

9

 



--------------------------------------------------------------------------------

 

Section 9 shall continue in force and effect and apply to the Adviser and its
representatives as and to the extent applicable.

11.Notices. Any notice under this Agreement shall be given in writing, addressed
and delivered or mailed, postage prepaid, to the other party at its principal
office.

12.Amendments. This Agreement may be amended by mutual consent, but the consent
of the Corporation must be obtained in conformity with the requirements of the
Investment Company Act.

13.Entire Agreement; Governing Law. This Agreement contains the entire agreement
of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof. This Agreement shall be
construed in accordance with the laws of the State of New York and the
applicable provisions of the Investment Company Act. To the extent the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the provisions of the Investment Company Act, the latter shall
control.

****

 

10

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

GARRISON CAPITAL Inc.

 

 

By: /s/ Brian Chase

Name:  Brian Chase

Title:  Chief Operating Officer

 

GARRISON CAPITAL ADVISERS LLC

 

By:  Garrison Capital Advisers MM LLC,

its managing member

 

By: /s/ Matthew Lambert

Name:  Matthew Lambert

Title:  Authorized Signatory

 

[Signature Page to Sixth Amended and Restated Investment Advisory Agreement]

 

